170 S.W.3d 35 (2005)
Timothy SORRELL, Respondent,
v.
NORFOLK SOUTHERN RAILWAY COMPANY, Appellant.
No. ED 84268.
Missouri Court of Appeals, Eastern District, Division Two.
July 5, 2005.
Motion for Rehearing and/or Transfer Denied August 22, 2005.
Application for Transfer Denied September 20, 2005.
David A. Dick, James W. Erwin, St. Louis, MO, for Appellant.
Jerome J. Schlichter, Roger C. Denton, St. Louis, MO, for Respondent.
Before GEORGE W. DRAPER III, C.J. and KATHIANNE KNAUP CRANE and ROBERT G. DOWD, JR., JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 22, 2005.

ORDER
PER CURIAM.
Timothy Sorrell (Sorrell) brought suit under the Federal Employer's Liability Act (FELA), 45 U.S.C.A. Section 51, et seq, against Norfolk Southern Railway (Norfolk). The trial court entered judgment in favor of Sorrell pursuant to a jury verdict of $1,500,000.00. Norfolk appeals the judgment asserting seven claims of error.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).